EXHIBIT 10.43

AMENDMENT No. 3 TO TERM LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO TERM LOAN AGREEMENT, dated as of March 16, 2018 (this
“Amendment”) is made among T2 BIOSYSTEMS, INC., a Delaware corporation
(“Borrower”), CRG SERVICING LLC, as administrative agent and collateral agent
(in such capacities, “Administrative Agent”) and the lenders listed on the
signature pages hereof under the heading “LENDERS” (each, a “Lender” and,
collectively, the “Lenders”), with respect to the Loan Agreement described
below.

RECITALS

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to the Term
Loan Agreement, dated as of December 30, 2016, with the Subsidiary Guarantors
from time to time party thereto (as amended by Amendment No. 1 to Term Loan
Agreement, dated as of March 1, 2017, among Borrower, Administrative Agent and
the lenders party thereto, and as further amended by Amendment No. 2 to Term
Loan Agreement, dated as of December 18, 2017, among Borrower, Administrative
Agent and the lenders party thereto, and as further amended, supplemented or
modified to date, the “Loan Agreement”); and

WHEREAS, Borrower has requested that Administrative Agent and the Lenders (which
Lenders constitute the Majority Lenders), and Administrative Agent and the
Lenders (which Lenders constitute the Majority Lenders) have agreed to, amend
the Minimum Required Revenue in Section 10.02(b) of the Loan Agreement and make
certain other changes as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1.   Definitions; Interpretation.

(a)Terms Defined in Loan Agreement.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

SECTION 2.  Amendment to Loan Agreement.  Subject to Section 3 of this
Amendment, the Loan Agreement is hereby amended as follows:

(a)The definition of “Approval Milestone” in Section 1.01 of the Loan Agreement
shall be amended and restated in its entirety as follows:

“Approval Milestone” means 510(k) clearance for the marketing of T2Bacteria™ by
the United States Food and Drug Administration on or prior to June 30, 2018.

(b)Section 6.02(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

--------------------------------------------------------------------------------

 

“(a) Borrowing Date. Such Borrowing shall occur on or prior to September 27,
2018.”

(c)Section 8.01(g) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(g)  concurrent with delivery thereof to Borrower’s directors, copies of any
materials of any type made available to Borrower’s directors, including, without
limitation, presentations, correspondence, projections, memoranda, reports, term
sheets, agreements, notices, minutes, consents and any other material that
Borrower makes available to its directors for such meetings, but excluding in
each case (i) any materials provided to such directors in any capacity other
than of a director, (ii) any materials or information that is subject to
attorney-client privilege if such exclusion is reasonably necessary to preserve
the attorney-client privilege, and (iii) any material or information relating to
a refinancing of the Loans.”

(d)Section 10.02(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:  

“(b)during the twelve month period beginning on January 1, 2018, of at least
$[******];”

(e)Annex B of Exhibit E of the Loan Agreement is hereby replaced in its entirety
by Annex B to Compliance Certificate attached hereto.

SECTION 3. Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the following conditions precedent:

(a)Borrower, Administrative Agent and the Lenders, which constitute the Majority
Lenders, shall have duly executed and delivered this Amendment pursuant to
Section 13.04 of the Loan Agreement; provided, however, that this Amendment
shall have no binding force or effect unless all conditions set forth in this
Section 3 have been satisfied;

(b)No Default or Event of Default under the Loan Agreement shall have occurred
and be continuing; and

(c)Borrower shall have paid or reimbursed Administrative Agent and the Lenders
for their reasonable out of pocket costs and expenses (including the reasonable
fees and expenses of Administrative Agent’s and the Lenders’ legal counsel)
incurred in connection with this Amendment pursuant to Section 13.03(a)(i)(z) of
the Loan Agreement.

SECTION 4. Representations and Warranties; Reaffirmation.

(a)Borrower hereby represents and warrants to each Lender as follows:

(i)Borrower has full power, authority and legal right to make and perform this
Amendment.  This Amendment is within Borrower’s corporate powers and has been
duly

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

--------------------------------------------------------------------------------

 

authorized by all necessary corporate action and, if required, by all necessary
shareholder action.  This Amendment has been duly executed and delivered by
Borrower and constitutes a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  This Amendment (x) does not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority or any third party, except for such as have been obtained or made and
are in full force and effect, (y) will not violate (i) the charter, bylaws or
other organizational documents of Borrower and its Subsidiaries or (ii) any
applicable law or regulation or any order of any Governmental Authority, other
than any such violations in the case of this clause (ii) that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (z) will not violate or result in a default under any Material
Agreement or agreement creating or evidencing any Material Indebtedness, or give
rise to a right thereunder to require any payment to be made by any such Person.

(ii)No Default has occurred or is continuing or will result after giving effect
to this Amendment.

(iii)The representations and warranties in Section 7 of the Loan Agreement are
true and correct in all material respects (taking into account any changes made
to schedules updated in accordance with Section 7.20 of the Loan Agreement)
(unless qualified by materiality or Material Adverse Effect, in which case they
are true in all respects (taking into account any changes made to schedules
updated in accordance with Section 7.20 of the Loan Agreement)) on and as of the
date hereof, with the same force as if made on and as of the date hereof (except
that the representation regarding representations and warranties that refer to a
specific earlier date is that they were true and correct in all material
respects (taking into account any changes made to schedules updated in
accordance with Section 7.20 of the Loan Agreement) (unless qualified by
materiality or Material Adverse Effect, in which case they are true in and
correct in all respects (taking into account any changes made to schedules
updated in accordance with Section 7.20 of the Loan Agreement)) on such earlier
date).

(iv)There has been no Material Adverse Effect since the date of the Loan
Agreement.

(b)Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein.  By executing this Amendment, Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

SECTION 5. Release.  In consideration of the agreements of Administrative Agent
and the Lenders contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Borrower, on
behalf of itself and its successors, assigns and other legal representatives,
hereby fully, absolutely, unconditionally and irrevocably

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

--------------------------------------------------------------------------------

 

releases, remises and forever discharges Administrative Agent and each Lender,
and their respective successors and assigns, and their respective present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Administrative Agent, each Lender and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower or
any of its successors, assigns or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement or any of the other Loan Documents
or transactions thereunder or related thereto (collectively, the “Released
Claims”).  Borrower understands, acknowledges and agrees that the release set
forth above (the “Release”) may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of the Release.  Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the Release.  Borrower acknowledges that the Release constitutes a
material inducement to Administrative Agent and the Lenders to enter into this
Amendment and that Administrative Agent and the Lenders would not have done so
but for Administrative Agent’s and each Lender’s expectation that the Release is
valid and enforceable in all events.

SECTION 6. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b)Submission to Jurisdiction.  Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any judgment entered by any court
in respect thereof may be brought initially in the federal or state courts in
Houston, Texas or in the courts of its own corporate domicile and irrevocably
submits to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action, proceeding or judgment.  This Section 6 is for the
benefit of Administrative Agent and the Lenders only and, as a result, none of
Administrative Agent or any Lender shall be prevented from taking proceedings in
any other courts with jurisdiction.  To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

(c)Waiver of Jury Trial.  Borrower, Administrative Agent and each Lender hereby
irrevocably waives, to the fullest extent permitted by applicable law,

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

--------------------------------------------------------------------------------

 

any and all right to trial by jury in any suit, action or proceeding arising out
of or relating to this Amendment.

SECTION 7. Miscellaneous.

(a)No Waiver.  Except as expressly stated herein, nothing contained herein shall
be deemed to constitute a waiver of compliance with any term or condition
contained in the Loan Agreement or any of the other Loan Documents or constitute
a course of conduct or dealing among the parties.  Except as expressly stated
herein, Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents.  Except as amended hereby, the Loan Agreement
and other Loan Documents remain unmodified and in full force and effect.  All
references in the Loan Documents to the Loan Agreement shall be deemed to be
references to the Loan Agreement as amended hereby.

(b)Severability.  In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c)Headings.  Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(a)Integration.  This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(b)Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.  Executed counterparts delivered by facsimile or other electronic
transmission (e.g., “PDF” or “TIF”) shall be effective as delivery of a manually
executed counterpart.

(c)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

(d)Notices.  Administrative Agent and the Lenders hereby designate that all
notices, requests, instructions, directions and other communications provided
for in connection with the Loan Agreement shall be provided in accordance with
Section 13.02 of the Loan Agreement to the address specified on the signature
pages hereto.

 

[Remainder of page intentionally left blank]

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

BORROWER:

 

T2 BIOSYSTEMS, INC.

By /s/ John McDonough________

Name: John McDonough

Title:   President & CEO

 

Address for Notices:

101 Hartwell Avenue

Lexington, MA 02421

Attn:Michael Gibbs

Tel.:(781) 761-4630

Fax:(781) 538-4020

Email:mgibbs@t2biosystems.com

 




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

CRG SERVICING LLC

 

By _________________________________

Name:

Title:

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:Portfolio Reporting

Tel.:713.209.7350

Fax:713.209.7351

Email:notices@crglp.com

 

 

 

 

 

--------------------------------------------------------------------------------

 

LENDERS:

 

CRG PARTNERS III – PARALLEL FUND “A” L.P.  

By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

By CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

 

By _________________________________

Name:

Title:

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:Portfolio Reporting

Tel.:713.209.7350

Fax:713.209.7351

Email:notices@crglp.com

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.  

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

By _________________________________

Name: Nathan Hukill

Title: Authorized Signatory

 

Witness:________________________________

Name:________________________________

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:Portfolio Reporting

Tel.:713.209.7350

Fax:713.209.7351

Email:notices@crglp.com

 

 

 

 

--------------------------------------------------------------------------------

 

Crg ISSUER 2017-1

By CRG SERVICING LLC, acting by power of attorney

 

By: ________________________________

Name:

Title:

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:Portfolio Reporting

Tel.:713.209.7350

Fax:713.209.7351

Email:notices@crglp.com

 

 